Cann had recovered a judgment against Herdman before a Justice of the Peace, on which an execution had been issued and returned nulla bona, and thereupon a duly certified transcript of the docket entries of the judgment, execution, and return was filed in the office of the Prothonotary, and entered on the records of the court. Afterward, and after the judgment had been standing more than three years, the plaintiff in it sued out a writ of scirefacias upon it before the Justice of the Peace, with a view to obtain execution against goods subsequently acquired by the defendant.
The exception was to the sci. fa. and that it would not lie after the entry of the transcript in this court, on the judgment before the Justice of the Peace.
The entry of the transcript here gave to the judgment below the effect of a judgment of this court, and not merely a lien on the land and execution process upon it against the real estate of the defendant in case he had no personal property; and such being its effect, it was not the design of the statute to give the plaintiff two judgments subsisting together, one here and the other below, one of limited scope and operation before a court of special jurisdiction, and the other before a court of superior and general jurisdiction, for the same debt. No proceeding therefore could be had on the judgment before the Justice, after its entry here. *Page 42